DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 16/297,199, filed on March 8, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2020 has been considered by the examiner.

	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to independent claim 1, although the prior art teaches an optical photographing lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element; wherein an object-side surface of the first lens element is concave in a paraxial region thereof, an object-side surface of the first lens element is aspheric and has at least one critical point in an off-axis region thereof, the second lens element has positive refractive power, an image-side surface of the third lens element is convex in a paraxial region thereof, the fifth lens element has negative refractive power, and an image-side surface of the seventh lens element is concave in a paraxial region thereof, the prior art fails to teach such an optical lens simultaneously satisfying the conditional expressions: 1.20 < ΣAT/T23 < 90.0; and -24.0 < f5/f < 0, as defined and claimed.
With regard to dependent claims 2-6, claims 2-6 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.
With regard to independent claim 7, although the prior art teaches an optical photographing lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element; wherein an object-side surface of the first lens element is concave in a paraxial region thereof, an object-side surface of the first lens element is aspheric and has at least one critical point in an off-axis region thereof, an object-side surface of the fifth lens element is concave in a paraxial region thereof, and an image-side surface of the seventh lens element is concave in a paraxial region thereof, the prior art fails to teach such an optical lens simultaneously satisfying the conditional expressions: 1.20 < ΣAT/T23 < 90.0; -0.50 < f/f1 < 0.40; and -0.30 < f2/f3 < 5.0, as defined and claimed.
With regard to dependent claims 8-13, claims 8-13 are allowable as they depend, directly or indirectly, from independent claim 7 and therefore inherit all of the limitations of the claim from which they depend.
With regard to dependent claim 14, although the prior art teaches an optical photographing lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element; wherein an object-side surface of the first lens element is concave in a paraxial region thereof, an object-side surface of the first lens element is aspheric and has at least one critical point in an off-axis region thereof, the third lens element has positive refractive power, an object-side surface of the sixth lens element is convex in a paraxial region thereof, and an image-side surface of the seventh lens element is concave in a paraxial region thereof, the prior art fails to teach such an optical lens wherein an image-side surface of the first lens element is convex in a paraxial region thereof and simultaneously satisfying the conditional expression: 2.20 < ΣAT/T23 < 12.5, as defined and claimed.
With regard to dependent claims 15-20, claims 15-20 are allowable as they depend, directly or indirectly, from independent claim 14 and therefore inherit all of the limitations of the claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu et al (U.S. Patent Publication 2019/0271831), Chen (U.S. Patent Publication 2019/0278062), Chang et al (U.S. Patent Publication 2019/0361196), and Xu et al (U.S. Patent Publication 2020/0400924) all teach optical lens systems comprising seven lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
27 July 2022